                     Case 4:19-cr-00675-DPM Document 16 Filed 12/30/19 Page 1 of 1

(Post. 4/4/12)




                                    UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF ARKANSAS

                                                     NOTICE


                 United States of America

                           V.                                        Case No.:   4:19CR00675-0l DPM

                      Jackson Roe


TYPE OF CASE:
                                •   cIVIL           [K]cRIMINAL


[K]TAKE NOTICE that a proceeding in this case has been set for the place, date, and time set forth below:

PLACE                                                      ROOMNO.
Richard Sheppard Arnold United States Courthouse           B155
600 W Capitol Avenue                                       DATE AND TIME
Little Rock AR 72201                                       1/30/2020 at 9:30 a.m.
TYPE OF PROCEEDING

JURY TRIAL before the Honorable D.P. Marshall Jr., U.S. District Judge.

•    TAKE NOTICE that a proceeding in this case has been continued as indicated below:

PLACE                           DATE AND TIME PREVIOUSLY   CONTINUED TO DATE
                                SCHEDULED                  AND TIME




                                                           JAMES W. McCORMACK, CLERK
                                                           U.S. MAGISTRATE JUDGE OR CLERK OF COURT


                                                           F. Dunn
                                                           (BY) DEPUTY CLERK
